Citation Nr: 0106479	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-11 642 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to August 
1948 and from July 1949 to April 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for 
tachycardia.


FINDINGS OF FACT

1.  The March 1993 rating decision which denied service 
connection for tachycardia is final.

2.  The evidence submitted subsequent to the March 1993 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for tachycardia.


CONCLUSION OF LAW

1.  The March 1993 rating decision which denied service 
connection for tachycardia is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the March 1993 rating 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
tachycardia.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tachycardia.  He further contends that 
tachycardia was incurred in service and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the claimant has submitted new 
and material evidence and his claim of entitlement to service 
connection for tachycardia is reopened.  To that extent only, 
this claim is allowed.

The Board notes that there is some question as to whether the 
August 1998 rating decision which denied entitlement to 
service connection for tachycardia reopened the veteran's 
claim.  However, the April 1999 statement of the case, which 
explains the decision made on the veteran's claim, clarifies 
that the veteran's claim was denied on the basis that new and 
material evidence had not been submitted to reopen the claim.  
Therefore, the Board has considered this claim on the basis 
of whether new and material evidence has been submitted to 
reopen the claim.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim.  
The Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Then, if new 
and material evidence has been submitted to reopen the claim, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
see also Winters v. West, 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the claimant did not perfect an appeal 
of the March 1993 rating decision denial of his claim of 
entitlement to service connection for tachycardia.  That 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991).  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for tachycardia 
subsequent to the March 1993 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, shows that tachycardia was 
incurred in or aggravated by his service or is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service.  The Board finds that there is new 
evidence of record relating to those contentions.

The new evidence received subsequent to the March 1993 rating 
decision includes a copy of a February 1953 VA medical report 
from the veteran's admission during his active service.  That 
medical report reflects a pulse of 120 on admission.  The 
veteran has also submitted a lay statement indicating that 
the veteran applied to be a policeman in Washington, D.C., 
after his separation from service and was denied due to a 
heart condition.

The Board finds that the claimant has submitted evidence 
which is both new and material.  The new evidence shows that 
the veteran was treated by VA in 1953 and includes a lay 
statement that he was refused employment in 1955 due to a 
heart condition.  The Board finds that the evidence submitted 
subsequent to the March 1993 rating decision bears directly 
and substantially upon the specific matter under 
consideration and by itself and in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
tachycardia.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for tachycardia and that claim is 
reopened.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for tachycardia.  
To that extent only this claim is granted.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for tachycardia.  It is now incumbent 
upon the RO to review the entire evidentiary record, in 
accordance with regulatory and statutory provisions that 
govern the adjudication of a reopened claim, prior to any 
further Board consideration of this issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Furthermore, VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107).

Accordingly, this case is REMANDED for the following:

The RO should review the issue of 
entitlement to service connection for 
tachycardia, complying with all 
applicable notice requirements.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  If there is additional evidence 
which may be obtained or generated, the veteran has an 
obligation to obtain and submit that evidence.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

